      Case 3:20-cr-02138-GPC Document 34 Filed 08/27/20 PageID.130 Page 1 of 1




1

2

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT

9                         SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,
                                           Case No.:   20-CR-2138-GPC
11
                 Plaintiff,
12
           v.                              ORDER AND JUDGMENT TO DISMISS
13                                         INFORMATION WITHOUT PREJUDICE
     SAMUEL LUNA-ESTRADA,
14
                 Defendant.
15

16

17

18        Upon motion of the UNITED STATES OF AMERICA, and good cause
19 appearing,

20        IT IS ORDERED that the Information in Criminal Case No. 20-CR-

21 2138-GPC against defendant SAMUEL LUNA-ESTRADA be, and hereby is,

22 dismissed;

23        IT IS SO ORDERED.
24

25
     Dated: August 27, 2020

26
27

28



30
